Citation Nr: 1759073	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disabling rating in excess of 10 percent for gastritis.  

2.  Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury (TBI).  

3.  Entitlement to service connection for bilateral cataracts, to include as secondary to a TBI.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, as secondary to service-connected gastritis.


REPRESENTATION

Appellant represented by:	Michael Steinburg, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from January 1986 to July 1990 and from January 1991 to March 1991.

This appeal arises before the Board of Veterans' Appeals (Board) from October 2010 and April 2013 rating decisions in which the Department of Veteran Affairs (VA) St. Petersburg, Florida, Regional Office (RO) continued a 10 percent disabling evaluation for service-connected gastritis, denied entitlement to service connection for residuals of a TBI and bilateral cataracts, and denied entitlement to service connection for an acquired psychiatric disorder, respectively.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the current severity of the Veteran's service-connected gastritis, and service connection for residuals of a TBI, bilateral cataracts, and acquired psychiatric disorder, secondary to a TBI.

Gastritis

The Veteran asserts that his gastritis warrants a rating in excess of 10 percent.

In March 2013, the Veteran was afforded a VA examination.  The examiner determined that the Veteran has recurrent episodes of symptoms that are not severe.  The examiner noted that he had a frequency of more than four episodes a year and duration of less than one day.  The examiner reported that the Veteran experienced symptoms of abdominal pain and nausea.

In a May 2017 Board hearing, the Veteran asserted that his symptoms have gotten worse.  The Veteran reported daily stomach discomfort, stomach spasms, and cramping.  The Veteran contended that prior examinations did not fully account for his symptoms and the severity of those symptoms.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the March 2013 examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of gastritis disability.  As such, additional examination is warranted to assess the current severity of the Veteran's gastritis.  Therefore a remand is necessary.

Residuals of a TBI

The Veteran contends that he has residuals of a TBI due to his service.  Specifically, the Veteran asserts that he has residuals of a TBI, including hand tremors, seizures, cognitive impairment, and headaches, because of his participation on the Army boxing team while in service.  Alternatively, the Veteran states that he was knocked unconscious from a parachute fall after an airplane jump while in service, causing a TBI and resulting in current residuals.

In May 2010, the Veteran was afforded a VA examination.  The examiner stated that whether the Veteran's current seizure disorder and complaints of headaches and cognitive impairment were related to service could not be resolved without mere speculation.  The examiner explained that the Veteran had nasal fractures due to boxing prior to service.  The examiner went on to state that the Veteran had surgery due to nasal fractures again during service.  The examiner also stated that the Veteran's service records show no complaints of neurological abnormalities.  The examiner further determined that the Veteran's theory of etiology based on a parachute fall was inconsistent, as there is no record of such fall in the Veteran's records.

In a May 2017 hearing, the Veteran stated that he was injured on his jump in Fort Benning, Georgia.  The Veteran also stated that he experienced headaches during service.  The Veteran reported that he spent a night in the hospital, and as a result of this injury, he was placed on a no jump order for six months.  Moreover, the Veteran reported that he had fought in approximately 200 boxing matches during his time in service.  The Veteran stated that he had undergone two nasal surgeries during service.  The Veteran also stated that he was uncertain whether his headaches were caused by brain trauma or other head or nasal injury.

While the May 2010 VA examination addressed service connection on a direct basis, the evidence provided in the opinion suggests that the Veteran may have experienced aggravation of prior injury.  Moreover, while there is no corroborating evidence of the Veteran's fall, the Veteran's personnel records, which may also be used to corroborate the Veteran's claim, are not of record.  Thus, a remand is required.

Bilateral Cataracts

The Veteran is claiming the issue of entitlement to service connection for bilateral cataract, to include as secondary to a TBI.  The issue is inextricably intertwined with the TBI discussed above.  As the case is being remanded to determine whether the Veteran is entitled to service connection for a TBI, the outcome of that decision will be relevant as to the etiology and nature of the Veteran's cataracts.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to service connection for bilateral cataracts, to include as secondary to a TBI.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Acquired Psychiatric Disorder

The Veteran is claiming the issue of entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, as secondary to gastritis or a TBI.  The issue is inextricably intertwined with the gastritis and TBI issues discussed above.  As the case is being remanded to determine whether the Veteran is entitled to an increased disabling evaluation for gastritis and service connection for a TBI, the outcome of these decisions will be relevant as to the secondary basis for service connection of the Veteran's claimed acquired psychiatric disability.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit more information regarding his claimed in-service parachute fall.

2.  Undertake appropriate action to conduct additional search(es) for service personnel records and any in-service hospital records of the Veteran not currently of record.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3.  Send the Veteran's file to an appropriate VA examiner(s).  The examiner(s) should receive a copy of this remand and review the Veteran's file.  The examiner(s) should consider all medical records associated with the file.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Based on review of the record, the examiner should determine:

(a)  The current level of severity of the Veteran's service-connected gastritis.  The examiner is asked to provide specific findings as to the nature and extent of the Veteran's symptoms, as well as any nodular lesions, eroded or ulcerated areas, or hemorrhages.  If it is determined that there are not findings suggesting any of these symptoms, and that further extensive testing is not indicated, that should be set out in the examination report.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that there was a permanent increase in residuals of a TBI disability in service.

(c)  If there was a permanent increase in residuals of a TBI disability in service, whether it is clear and unmistakable that the increase in service was due to the natural progress of the residuals of TBI condition.

After this development, and based on any new information, the examiner(s) should determine:

(d)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral cataracts is manifested in, caused by, or is otherwise etiologically related to his period of service.

(e)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral cataracts is manifested in, caused by, or is otherwise etiologically related to a TBI or other head injury.

(f)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral cataracts is aggravated beyond natural progression by a TBI or other head injury.

(g)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include a mood disorder, is manifested in, caused by, or is otherwise etiologically related to his period of service.

(f)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include a mood disorder is manifested in, caused by, or is otherwise etiologically related to his service-connected gastritis or claimed TBI or other head injury.

(h)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral cataracts is aggravated beyond natural progression by his service-connected gastritis or claimed TBI or other head injury.

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of symptoms.  The examiner should explain the medical basis for the conclusions reached.

4.  Then, readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




